Gaynor, J. :
This is an action to foreclose a mortgáge on real property. The complaint alleges the assignment of the bond and mortgage to the plaintiff by the mortgagee, the Harlem Savings Bank. Thé answer consists of an unscientific, rambling statement, such as á .layman. might possibly draw, in the middle of which is this: “Upon "information; and belief this defendant"denies that the Harlem-Savings Bank sold or assigned the said bond and mortgage to the plaintiff,- or that the plaintiff is the lawful owner or holder of" the said bond and mortgage, or possessed thereof.” All that can be made out of the rest is a claim that the mortgaged-property after the making of the mortgage was divided, title to part being conveyed to this answering defendant and the other part to another person, also a defendant, in a way that made the land of this answering defendant subject to the mortgage only second to the part owned' by the said other-defendant; and that the latter defendant paid the said ■ Harlem Savings Bank the whole of the said mortgage in discharge" thereof. This new matter is alleged as a defense.
This motion is in So many words to separate the said denial from the said defense of new matter. The case of Goldberg v. Utley,_■ cited in the opinion of Mr. Justice Jenks, has nothing whatever to-do with the question presented.- It merely decides -that-the Court of Appeals at that time had not the right to. entertain an appeal from an order made, on a motiqn like this, for the reason that it did not involve a substantial right. Nor does the - other case cited in tlie said opinion, O' Connor v. Virginia Passenger & Power Co., in any way touch the question; the quéstion was not in it at all. It only holds that the denial of a motion to have several causes of *480action separated and numbered, when it should have been granted, cannot prevent a. demurrer from being interposed for their'improper joinder in the same complaint. Is not their citation inadvertent, or in mistake of the question before us ?
The plaintiff is asking no favor but a matter of right, By express, provision of the Code of Civil Procedure defences of new matter “ must be separately stated and numbered ” (§ 507), the same as causes of action must be separate and numbered ” (§ 483). These are mandatory provisions — they are enjoined by the mandatory' word “ must ” — and wé-' have no right to disregard them. To do so would cause and encourage confusion and disorder. A defence may not be jumbled up with another or other defences, nor with a denial or denials. First come denials in an answer and then new matter constituting a defense, if there be any (§ 500).
It is true that the plaintiff might have refrained from making this motion-if she saw fit, and answered' or demurred to the defence of new- matter in its present mixed up condition; but that does not alter the case; she has the right to make the motion., and it is our positive duty'to grant it. The fact that our action is not subject to review is no reason for disregarding the statute ; on the contrary, it is reason why we'should be’careful to follow it. By a series of decisions, following Flechter v. Jones (64 Hun, 274), it was held up to very recently that a demurrer would not lie to a defence of new matter which had a denial of a material part of the complaint mixed up with it, for the reason (as was said) that the demurrer would not be good against the denial, and would therefore fail.- It is true that these decisions are'now abandoned, as I understand it, for the educated bar insisted that the defence could be demurred to without being separated at all; that the demurrer was not to the denial but to the defence of new matter; that, it was optional with the plaintiff whether he should move to separate; and many now wonder how such decisions came to be made. From the erroneous extreme of these decisions, we should not now go to the even more erroneous extreme of refusing to require defences to be separately stated at all.
The order should be reversed and the motion granted.
Woodward and Rich, JJ., concurred; Jenks, J., read for affirmance.'